EXHIBIT 99.1 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Financial Statements For the Years Ended December 31, 2012 and 2011 GEORGIA-CAROLINA BANCSHARES, INC. Table of Contents Financial Statements For the Years Ended December 31, 2012 and 2011 Page Reports of Independent Registered Public Accounting Firms 1-2 Consolidated Statements of Financial Condition 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-68 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Georgia-Carolina Bancshares, Inc. Augusta, Georgia We have audited the accompanying consolidated statement of financial condition of Georgia-Carolina Bancshares, Inc. and subsidiary (the “Company”) as of December 31, 2012, and the related consolidated statements of operations, comprehensive income, shareholders’ equity, and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Georgia-Carolina Bancshares, Inc. and subsidiary as of December 31, 2012, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Crowe Horwath LLP Atlanta, Georgia March 20, 2013 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Georgia-Carolina Bancshares, Inc. Augusta, Georgia We have audited the accompanying consolidated statement of financial condition of Georgia-Carolina Bancshares, Inc. and subsidiary (the “Company”) as of December 31, 2011, and the related consolidated statements of operations, comprehensive income, shareholders’ equity, and cash flows for the year then ended.The Company's management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Georgia-Carolina Bancshares, Inc. and subsidiary as of December 31, 2011, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Cherry Bekaert L.L.P. Atlanta, Georgia March 20, 2012 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Financial Condition December 31, 2012 and 2011 (dollars in thousands, except per share data) Assets Cash and due from banks $ $ Securities available-for-sale Loans Allowance for loan losses ) ) Loans, net Loans held for sale at fair value for 2012 Bank-owned life insurance Bank premises and equipment, net Accrued interest receivable Other real estate owned, net Federal Home Loan Bank stock Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000 or more Other time deposits Total deposits Short-term debt - Long-term debt - Repurchase agreements Other liabilities Total liabilities Shareholders’ equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,528,296 and 3,592,140 shares issued and outstanding, respectively 4 4 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 3 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Operations For the Years Ended December 31, 2012 and 2011 (dollars in thousands, except per share data) Interest income Interest and fees on loans $ $ Interest on taxable securities Interest on nontaxable securities Other interest income 65 88 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Non-interest income Service charges on deposits Mortgage banking activities Gain (loss) on sale of securities ) 58 Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Other real estate owned expenses Other Total non-interest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Dividends per common share $ $ See notes to consolidated financial statements. 4 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2012 and 2011 (dollars in thousands) Net income $ $ Other comprehensive income: Unrealized holding gain arising during the period Tax effect of unrealized holding gain ) ) Reclassification for (gain) loss included in net income ) Tax effect of gain/ loss included in net income ) 21 Reclassification for other-than-temporary impairment (OTTI) included in net income - 38 Tax effect of OTTI - (9
